ACCEPTED
                                                                                  01-14-00648-CV
                                                                        FIRST COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                             1/5/2015 10:51:40 PM
                                                                              CHRISTOPHER PRINE
                                                                                           CLERK

                      CASE NO. 01-14-00648-CV

                                                                FILED IN
                                                         1st COURT OF APPEALS
                IN THE FIRST COURT OF APPEALS                HOUSTON, TEXAS
                       HOUSTON, TEXAS                    1/5/2015 10:51:40 PM
                                                         CHRISTOPHER A. PRINE
                                                                 Clerk

                      BARRETT WAKEFIELD,
                           Appellant,

                                  VS.

               SAM AYERS AND CLAUDIA AYERS,
                         Appellees.


         On Appeal from the County Civil Court at Law No. 4 of
           of Harris County, Texas, Cause No. 1007580-102

APPELLANT’S RESPONSE TO COURT’S NOTICE OF INTENT TO DISMISS


                                        Troy Tindal
                                        State Bar No. 24066198
                                        17225 El Camino Real, Ste 190
                                        Houston, Texas 77058
                                        Tel: 832-691-1519
                                        Fax: 832-408-7579
                                        troy@tindallawfirm.com

                                        COUNSEL FOR APPELLANT
                                        BARRETT WAKEFIELD
     APPELLANT’S TO COURT’S NOTICE OF INTENT TO DISMISS

      The Court noticed its intent to dismiss this instant appeal for lack of

jurisdiction, citing the pending Waggoners’ counterclaims and other potential

impediments to the finality of the trial court’s summary judgment order against

Thinair Wireless, Inc., Howard J. Wakefield, III, Barrett Wakefield, and Randall

Wayne Habel.

      On July 28, 2014, Appellant Barrett Wakefield petitioned this Court for

additional time to establish finality of the trial court’s order. In the trial court,

Barrett Wakefield moved for severance of the breach of contract claims against

him and Howard Wakefield in order to separate the breach of contract claims

supporting the summary judgment against the Wakefields from the other claims

and bankrupt co-defendants. The trial court granted Barrett Wakefield’s Motion to

Sever on December 5, 2014, creating a separate case under Cause No. 1007580-

102 the breach of contract claims asserted against Barrett Wakefield and Howard

Wakefield, III. See Exh. A.

      On the basis of the above, the trial court’s summary judgment order now

constituting a final judgment in severed Cause No. 1007580-102, Appellant Barrett

Wakefield respectfully regrets that the Court retain this appeal, re-styled as needed

to reflect the underlying trial court case as severed from the original action.




                                           2
Dated: January 5, 2015                Respectfully submitted,

                                      /s/ Troy Tindal on Jan 5, 2015
                                      ___________________________________
                                      Troy Tindal
                                      State Bar No. 24066198
                                      troy@tindallawfirm.com
                                      17225 El Camino Real, Ste 190
                                      Houston, Texas 77058
                                      Tel: 832-691-1519
                                      Fax: 832-408-7579

                                      ATTORNEY FOR APPELLANT
                                      BARRETT WAKEFILED




                         CERTIFICATE OF SERVICE

    As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e), I
certify that I have served this document on all other parties to this appeal, which
are listed below, on January 5, 2015 as follows:

   John Grayson
   Cokinos, Bosien & Young
   1221 Lamar St., 16th Floor
   Houston, Texas 77010

   Howard Wakefield, III
   2233 West Alabama Street
   Houston, TX 77098

                                      /s/ Troy Tindal on Jan 5, 2015
                                      ___________________________________
                                      Troy Tindal




                                         3